Citation Nr: 1600880	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  12-26 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for a bilateral eye/vision disorder.  

3.  Whether new and material evidence has been received to reopen a claim seeking service connection for peripheral neuropathy of the bilateral upper and lower extremities.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities. 

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right ear hearing loss.

6.  Entitlement to service connection for left ear hearing loss.

7.  Entitlement to service connection for a lung disorder, to include bronchitis and asthma.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

9.  Entitlement to restoration of a 20 percent disability rating for hernia repair residuals, to include whether a disability rating in excess of 20 percent is warranted.  

10.  Entitlement to a disability rating in excess of 0 percent for a surgical scar associated with the hernia repair.

11.  Entitlement to an effective date earlier than January 14, 2015, for the grant of service connection for the surgical scar.  

12.  Entitlement to service connection for a disorder manifested by head swelling.  

13.  Entitlement to service connection for tinnitus. 

14.  Entitlement to service connection for hypertension.  

15.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant (the Veteran) is represented by: Kenneth LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service in the Army from January 1985 to August 1993, including service in the Persian Gulf.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the RO in Columbia, South Carolina, on behalf of the RO in Atlanta, Georgia.

In July 2015, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.

The Veteran submitted additional evidence after the Statement of the Case; however, he included a waiver of his right to have that evidence considered initially by the Agency of Original Jurisdiction.  

The issues of: (1) entitlement to restoration of a 20 percent disability rating for hernia repair residuals, to include whether a higher rating is warranted for any period; (2) entitlement to a disability rating in excess of 0 percent for a surgical scar associated with the hernia repair; (3) entitlement to an effective date earlier than January 14, 2015, for the grant of service connection for a surgical scar; (4) entitlement to service connection for a disorder manifested by head swelling; (5) entitlement to service connection for tinnitus; (6) entitlement to service connection for hypertension; and (7) entitlement to TDIU, are addressed in the REMAND below and are therein REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Diabetes mellitus became manifest to a degree of 10 percent or more within one year of service separation. 

2.  The Veteran has a history of post-operative cataracts and current retinopathy, which is etiologically related to diabetes mellitus.  

3.  The claim of entitlement to service connection for peripheral neuropathy of the hands and feet was last denied in a July 2005 rating decision; at the time of the July 2005 decision, the evidence substantiated a diagnosis of demyelinating polyneuropathy, but did not substantiate any relationship between that diagnosis and service or a service-connected disability.  

4.  The evidence received since the July 2005 decision relates to the unestablished fact of a nexus between the diagnosis of peripheral neuropathy of the bilateral upper and lower extremities and a service-connected disability.  

5.  Peripheral neuropathy of the bilateral upper and lower extremities is related to diabetes mellitus.  

6.  The claim of entitlement to service connection for right ear hearing loss was last denied in an August 1998 rating decision; at the time of the August 1998 decision, the evidence substantiated noise exposure in service, but did not substantiate a current right ear hearing loss disability.  

7.  The evidence received since the August 1998 decision does not relates to the unestablished fact of a current right ear hearing loss disability.

8.  The Veteran does not have a left ear hearing loss disability.

9.  A lung disorder is not etiologically related to service.

10.  An acquired psychiatric disorder is not etiologically related to service; a psychosis did not become manifest to a degree of 10 percent or more within one year of service separation.


CONCLUSIONS OF LAW

1.  Diabetes mellitus is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  Bilateral diabetic retinopathy with history of cataracts is proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015). 

3.  The criteria for reopening the claim of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2015).

4.  Peripheral neuropathy of the bilateral upper and lower extremities is proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

5.  The criteria for reopening the claim of entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2015).

6.  Left ear hearing loss was not incurred in service; an organic disease of the nervous system, to include sensorineural hearing loss of the left ear, is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

7.  A lung disorder, to include bronchitis and asthma was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

8.  An acquired psychiatric disorder, to include PTSD, was not incurred in service; a psychosis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection-Law and Regulations

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability.  38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  

Diabetes mellitus, sensorineural hearing loss (as an organic disease of the nervous system), and psychoses, are included among the enumerated chronic diseases.  However, in order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Where one of the above chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order for diabetes mellitus to have become manifest to a degree of 10 percent, there must be a diagnosis of the disease and evidence to substantiate that treatment and control of the disease requires a restricted diet.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

In order for sensorineural hearing loss for a single service-connected ear to have become manifest to a degree of 10 percent, there must be a diagnosis that conforms to 38 C.F.R. § 3.385 for that ear, and such combination of auditory threshold measurements and speech recognition scores (or auditory threshold measurements alone in the case of an exceptional pattern) as would produce Level X hearing in the service-connected ear, as combined with Level I hearing for the nonservice-connected ear, under Table VII of 38 C.F.R. § 4.85 (2015).  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  Impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In order for a psychosis to have become manifest to a degree of 10 percent, there must be a diagnosis that conforms to 38 C.F.R. § 3.384 and evidence to substantiate that the disease produces occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, that symptoms are controlled by continuous medication.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  

The term "psychosis" is defined as any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Text Revision, of the American Psychiatric Association (DSM-IV-TR): (a) brief psychotic disorder; (b) delusional disorder; (c) psychotic disorder due to general medical condition; (d) psychotic disorder not otherwise specified; (e) schizoaffective disorder; (f) schizophrenia; (g) schizophreniform disorder; (h) shared psychotic disorder; and (i) substance-induced psychotic disorder.  See 38 C.F.R. § 3.384 (2015).  While the Diagnostic and Statistical Manual has since been revised, 38 C.F.R. § 3.384 refers specifically to the Fourth Edition. 

Reopening Service Connection Claims

The RO initially denied a claim for service connection for bilateral hearing loss in a December 1995 rating decision.  The Veteran attempted to have the claim reopened, which was denied in August 1998.  The RO initially denied a claim of entitlement to service connection for peripheral neuropathy of the hands and feet in a July 2005 rating decision.  

Although notified of the RO's decision and of his right to appeal the December 1995, August 1998, and July 2005 decisions, the Veteran did not initiate an appeal of those decisions.  See 38 C.F.R. § 20.200 (2015).  

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The current appeal as to both issues arises from an application to reopen received in December 2008.  Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156.  

To reopen a claim, it is not required that new and material evidence be received as to each previously unproven element of a claim.  Where a prior denial was based on lack of current disability and nexus, newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  See Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans' Claims (Veterans Court) held that 3.159(c)(4).

The Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

At the time of the August 1998 rating decision, the evidence substantiated that the Veteran had been exposed to loud sounds in service, but did not substantiate a current right ear hearing loss "disability" as that term is defined under VA law.  

The evidence received since the August 1998 decision includes a VA audiology examination in August 2014; however, the examiner found that the Veteran's volunteered responses to audiometric testing were inconsistent and therefore a hearing loss pathology could not be established.  Findings for acoustic immittance, ipsilateral acoustic reflexes, contralateral and acoustic reflexes were bilaterally normal.  The examiner found the Veteran's hearing to be bilaterally normal.  

The evidence received since the August 1998 decision also includes the Veteran's statements asserting that he has right ear hearing loss that is related to service.  However, determining the existence of a hearing loss disability is not a matter capable of lay observation, but requires specific medical testing.  Under VA law, a hearing loss disability only exists if specific audiometric and/or speech recognition scores are met.  The determination of these scores must be performed by a state-licensed audiologist.  See 38 C.F.R. § 4.85.  Therefore, the Veteran's assertion, while presumed credible for purposes of reopening, Justus at 512-513, is not competent evidence of a current hearing loss disability.  

The Board finds that the newly added evidence does not address the unestablished fact of a current right ear hearing loss disability in a way that raises a reasonable possibility of substantiating the claim, and is therefore not new and material evidence.  The remaining unestablished fact of a nexus between a current disability and service is inherently dependent on the existence of a current disability.  Therefore, the newly acquired evidence also does not address that element in a way that raises a reasonable possibility of substantiating the claim.  Accordingly, the Board concludes that reopening of the claim of entitlement to service connection for right ear hearing loss is not warranted.  

At the time of the July 2005 rating decision, the evidence substantiated a current disability of polyneuropathy, but did not substantiate a nexus between the current disability and service.  As will be discussed below, the grant of service connection for diabetes mellitus introduces a new secondary service connection theory of etiology, and the evidence received since the July 2005 decision addresses that theory of etiology in a way that raises a reasonable possibility of substantiating the claim.  Accordingly, the Board concludes that new and material evidence has been received, and reopening of the claim of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities is warranted. 

Service Connection-Left Ear Hearing Loss 

The Board's discussion of the August 2014 VA audiology examination above is also pertinent to the issue of entitlement to service connection for left ear hearing loss.  The examiner's conclusion was that there was no hearing loss pathology and that the Veteran's left hearing acuity was normal.  There are no other audiometric results pertinent to the period on appeal that establish a left ear hearing loss disability as that term is defined under VA law.  At the Board hearing, the Veteran was advised that he could submit private medical evidence if he disagreed with the finding of the VA examiner.  To date, he has not done so.  

Congress has specifically limited entitlement to service-connection to cases where an in-service disease or injury has resulted in disability.  See 38 U.S.C.A. § 1110.  While the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative, McClain v. Nicholson, 21 Vet. App. 319 (2007), in this case, there is no competent evidence of a current left ear hearing loss disability.  Accordingly, there can be no valid claim for the benefit sought.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection-Diabetes and Associated Disorders

Service treatment records reveal no complaint of or treatment for diabetes mellitus.  An interval examination in February 1989 reveals normal findings for the endocrine system.  The Veteran underwent an examination at service separation on June 8, 1993, at which time endocrine system was examined and was found to be clinically normal.  

A VA examination was conducted in February 1994, just eight months after service separation.  While the examiner was not specifically requested to address the presence of diabetes mellitus, urinalysis results revealed 100 mg/dL glucosuria, serum glucose of 137 mg/dL, and a trace of urine ketones.  The examiner concluded: "All this indicates diabetes mellitus" (VBMS record 02/25/1994). 

Subsequently, an August 26, 1994, E.R. Note reveals serum glucose reading of 114 and creatinine 1.7 (VBMS record 10/11/2015).  An October 7, 1994, Gulf War Examination reveals serum glucose was again elevated at 114; creatinine was slightly elevated to 1.8.  Urinalysis showed trace of ketones.  The examiner noted that a fasting blood sugar and hemoglobin A1C would be requested.  The results of this test could not be located (VBMS record 10/11/2015, 16th record).  

A February 12, 2002, Diabetes Clinic Note indicates that the Veteran's diabetes was not associated with obesity (VBMS record 10/10/2015).

A June 3, 2003, Primary Care Note reveals that the Veteran was diagnosed with diabetes mellitus "about a year and a half ago" and that he "probably had it for a long time, as he has neuropathy, and has already had cataract surgery bilat" (VBMS record 10/10/2015).

A December 21, 2004, Diabetes Clinic Note indicates that the Veteran was on insulin and a restricted diet (VBMS records 04/18/2005, and 10/12/2015).

After a review of all of the evidence, the Board finds that, while a diagnosis of diabetes mellitus was not recognized in the clinical record until around 2001, the February 1994 VA examination makes a clear finding that the Veteran's lab results were consistent with diabetes mellitus at that time.  As this was a VA Compensation and Pension examination, conducted to evaluate other service connection claims, there was apparently no follow up by the Veteran.  Thus, the evidence substantiates the manifestation of diabetes mellitus within one year of service separation.  

As to the degree of manifestation, the Board notes that the 10 percent level is the minimum rating level for diabetes mellitus.  38 C.F.R. § 4.119, Diagnostic Code 7913.  This indicates that a diagnosis of diabetes mellitus confirmed by test results, as shown in this case, would imply the existence of the minimum criteria of the need for dietary restriction.  Accordingly, the Board finds that the Veteran's diabetes mellitus became manifest to the requisite degree within one year of service separation and is presumed to have been incurred in service.  The Board therefore concludes that service connection for diabetes mellitus is warranted.  

Regarding the claimed eye disorder and peripheral neuropathy, a March 14, 2002, Ophthalmology Progress Note reveals findings of bilateral cataracts.  The Veteran underwent surgery on August 15, 2002, and November 21, 2002, for removal of the cataracts.  Subsequent ophthalmology reports refer to cataracts by history only (VBMS record 11/26/2002).  While there do not appear any current cataracts, the evidence demonstrates a current eye disorder of bilateral retinopathy.  

Moreover, a December 21, 2004, Diabetes Clinic Note indicates that the Veteran's diabetes diagnosis includes associated bilateral diabetic retinopathy, as well as mild renal insufficiency, and neuropathy (VBMS records 04/18/2005, and 10/12/2015).  A VA Ophthalmology Note dated September 20, 2005, also reveals a diagnosis of mild bilateral retinopathy, specifically described as "diabetic" retinopathy (VBMS record 11/14/2003).  Based on the description of "diabetic" retinopathy, the Board finds that service connection for bilateral diabetic retinopathy with history of bilateral cataracts is warranted.  

While it was initially believed that the Veteran's neuropathy was likely acquired, and was not consistent with diabetic polyneuropathy (see April 9, 2002, EMG/NCV report, VBMS record 10/10/2015), later assessments have related his neuropathy in conclusive terms to his diabetes.  An October 8, 2003, Neurology Note includes a discussion of the initial findings and the fact that a second study did not corroborate the initial findings (VBMS record 10/10/2015).  Accordingly, the Board finds that service connection for peripheral neuropathy of the bilateral upper and lower extremities is also warranted. 

Service Connection-Lung and Psychiatric Disorders

At service entry on January 14, 1985, the Veteran reported a history of shortness of breath, loss of memory and nervous trouble.  However, findings for the lungs and psychiatric evaluation were clinically normal.  Service treatment records reveal no complaint of, or treatment for, a lung disorder, or a psychiatric disorder.  An interval examination in February 1989 reveals normal findings for the lungs and psychiatric evaluation.  The Veteran underwent an examination at service separation on June 8, 1993, at which time his lungs were examined and were found to be clinically normal.  A psychiatric examination was also conducted and was normal.  The Veteran completed a report of medical history on which he indicated no history of, or current, shortness of breath, asthma, or pain or pressure in the chest.  The Veteran reported no history of, or current, depression or excessive worry, or nervous trouble of any sort.  He also reported that he had never been treated for a mental condition.  

The Veteran filed his initial service connection claim in November 1993, at which time he reported a varicocele, a left ankle disorder, a left hand disorder, a penis disorder, a hernia, a back disorder, and a skin disorder.  However, he did not mention a lung disorder of any kind, or a psychiatric disorder.  

A VA examination was conducted in February 1994 at which time the Veteran complained of shortness of breath; however, there were no pertinent examination findings or diagnoses for the lungs.  The Veteran reported no psychiatric complaints at that time (VBMS record 02/25/1994). 

In July 1994, the Veteran filed a claim seeking service connection for "Persian Gulf Syndrome" but did not describe any signs or symptoms other than hearing loss and tinnitus in conjunction with that claim.

An August 26, 1994, VA Psychiatry Note reveals the Veteran's complaint that he feels like doing crazy things.  The Veteran admitted to using cocaine up until 1-1/2 months prior.  An October 28, 1994, Medical Clinic Note indicates a finding of bronchospasm and a referral to the Pulmonary Clinic (VBMS record 01/14/2011).  

An October 7, 1994, Gulf War Examination reveals the Veteran's complaint of difficulty breathing for about a year or longer (VBMS record 10/11/2015, 16th record).  

In April 1998, the Veteran filed a claim noting hearing loss, headaches, back trouble, wrist and finger complaints, and a hernia, but did not mention a psychiatric disorder or a lung disorder.  In May 2002, the Veteran filed a claim in which he reported a digestive condition, a skin condition, and PTSD, but did not mention a lung disorder.  A chest X-ray was provided on March 14, 2002, and the report is essentially negative noting that there is no evidence of infiltrates (VBMS record 06/25/2002).  

An April 23, 2002, Psychiatry General Note reveals the Veteran's report of a "recent history of experiencing a precipitous decline in physical health and ability to function due to diabetes mellitus, hypertension, hyperlipidemia, chronic pain, demyelinating polyneuropathy and bilateral cataracts."  The Veteran described a history of depression with hospitalization for suicidal ideation many years ago; however, he did not provide the date or location.  The diagnosis was major depressive disorder with severe decline in function/quality of life secondary to medical problems (VBMS record 08/21/2002).  

An October 13, 2003, Mental Health Note reveals a history of anxiety and depressive symptoms, with a diagnosis of organic affective disorder, rule-out Gulf War Syndrome (VBMS record 10/10/2015).

A Persian Gulf Veterans' Screening Examination dated October 24, 2003, reveals a complaint of breathing problems, diabetes mellitus, and cataracts in both eyes.  The Veteran reported that, since his return from the Persian Gulf, he had experienced difficulty concentrating/focusing, increased anger, problems talking with family, difficulty relating to friends, and sleep disturbances.  He reported depression since 1992, neuropathy since 1995, and cataracts since age 26.  Diagnoses included depression/organic affective disorder, memory problems, chronic pain/generalized malaise, GERD, and poly neuropathy (VBMS record 06/25/2002).  

A February 17, 2004, Neuropsychiatry Note reveals the Veteran's account that "difficulties began 2.5 years ago with chest pain."  However, the Veteran reported a history of having psychiatric treatment for depression while on active duty at Fort Bragg.  The February 2004 examiner conducted cognitive and psychiatric testing.  The overall pattern of cognitive functioning indicated exaggeration of all problems and malingering of psychiatric symptoms could not be ruled out.  Residual effects of substance abuse could also not be ruled out.  The diagnoses included adjustment disorder with depressed and anxious mood and cannabis dependence.  Reported experiencing combat stressors in the military.  The Axis I diagnoses included rule out major depression and THC abuse.

A May 20, 2004, Attending Progress Note reveals complaint of dyspnea on exertion.  A December 8, 2004, review of symptoms was positive for asthma or wheezing (VBMS record 04/18/2005).

A November 10, 2004, GI consultation indicates a diagnosis of depression (VBMS records 04/18/2005, and 10/12/2015).  

An April 18, 2006, Diabetes Clinic Note reveals the Veteran's account of feeling "profoundly depressed."  He was started on Prozac and referred to mental health for a follow-up.  A Social Work Office Note of the same date reveals the Veteran's assertion that he developed asthma and diabetes in the military.  A June 24, 2006, Addendum reveals a diagnosis of major depressive disorder.  The Veteran reported that he had seen a psychiatrist in the military as well as after the military (VBMS record 10/12/2015).

A June 24, 2006, Mental Health Initial Evaluation Note reveals complaint of symptoms of depression off and on since 1987.  According to the Veteran, he went to psychiatrist once while in military but was not put on medicine.  

An August 7, 2006, Mental health Note indicates a diagnosis of organic affective disorder, rule out Gulf War syndrome (VBMS record 11/06/2014).  

A VA Progress Note dated November 23, 2006, reveals normal findings for the lungs (VBMS record 10/11/2015).

A February 6, 2009, Mental Health Initial Evaluation reveals complaint of pain and physical problems.  He was described as "extremely hyperverbal and tangential."  He reported using cocaine and marijuana on a regular basis to "calm down."  He reported a recent drug-related arrest and having been ordered by a judge to attend a substance abuse treatment program.  The Axis I diagnoses included rule-out substance induced mood disorder versus bipolar disorder, rule-out PTSD (unable to gather much history), cocaine dependence, and cannabis dependence (VBMS record 10/12/2015).  

A February 12, 2009, Mental Health Note reveals an initial diagnosis of substance-induced mood disorder, rule out bipolar disorder.  That report also includes a rule out diagnosis of PTSD (VBMS record 06/14/2010).  An Emergency Room Note and associated clinical notes from February 20, 2009, reveal complaint of suicidal and homicidal ideations.  Diagnoses included cocaine abuse, ongoing, bipolar disorder vs substance induced mood disorder, and an Axis I diagnosis of "depressed w/psychosis; suicidal; cocaine/cannab[i]s dependence."  See VBMS record 10/10/2015.  

An August 28, 2009, Mental Health Note reveals the Veteran's account of a long history of mental health issues beginning in 1987.  He reported that, while in the Persian Gulf, he was placed in missions where they were abandoned by a helicopter but eventually were rescued.  He reported that he felt that he could have been killed during their missions where they had to go into enemy territory and shoot targets.  Diagnoses included bipolar disorder, cocaine dependence in remission, cannabis dependence, and a provisional diagnosis of PTSD.

An April 20, 2010, Outpatient Progress Note reveals that the Veteran has been sick for five days with a fever and coughing.  The diagnosis was sinusitis/bronchitis.  Outpatient problem lists show a running diagnosis of asthma (VBMS record 06/14/2010), as do records from Floyd Medical Center ((VBMS record 10/10/2015).

VA Mental Health Notes on August 21, 2009, August 28, 2009, and November 4, 2009, include "provisional" and "possible" PTSD diagnoses, in addition to bipolar disorder and cocaine and cannabis dependence (VBMS record 10/14/2015; 24th entry of that date).  VA Mental Health Notes on April 22, 2011, July 19, 2011, September 13, 2011, December 6, 2011, include a rule-out diagnosis of PTSD, chronic, military-related, in addition to Axis I diagnoses of bipolar disorder by history, and episodic cocaine and cannabis abuse.  However, starting with a January 23, 2012, VA Mental Health Note the rule-out diagnosis of PTSD is omitted, leaving only bipolar disorder by history, and episodic cocaine and cannabis abuse (VBMS record 10/13/2015-13th record of that date).  The same is true of reports on March 5, 2012, June 5, 2012, August 20, 2012, December 6, 2012, and June 28, 2013 (VBMS record 10/13/2015-18th record of that date).  And reports on August 29, 2013, November 29, 2013, and February 28, 2014 (VBMS record 10/14/2015, 6th record of that date).  On July 15, 2014, the only diagnosis was mood disorder, NOS, may be substance abuse induced (VBMS record 10/14/2015, 11th record of that date).  

A September 9, 2011, memorandum reflects that the RO certified that the Veteran's claimed PTSD stressors could not be verified with the U.S. Army and Joint Service Records Research Center (JSRRC) (VBMS record 09/09/2011).  

A September 17, 2011, VA Neurology Note indicates diagnoses of PTSD, depression, anxiety, and stress.  A September 27, 2011, Primary Care Attending Note reveals a follow-up visit for recent bronchitis and diagnoses of sinusitis/bronchitis (VBMS record 10/13/2015-13th record of that date).

Mental Health Notes dated June 28, 2013, August 29, 2013, November 29, 2013, February 28, 2014, and October 2, 2014, include Axis I diagnoses of mood disorder, "may be SA-Induced"; R/O bipolar disorder by history; cocaine abuse, and cannabis abuse, episodic use versus continuous use.  A September 23, 2014, PTSD screen was negative (VBMS records 01/26/2015, 11/06/2014).

To summarize the clinical evidence regarding the claimed psychiatric disorder, while many diagnoses have been proposed, the consensus appears to have resolved around a current mood disorder, possibly substance induced.  While the Board acknowledges that the record includes references to claimed PTSD stressors and rule-out or provisional diagnoses of PTSD, these provisional or rule-out diagnoses are not confirmed, and are essentially inconclusive evidence.  Highly probative on this question, a VA examination was provided in February 2012, and the examiner found that a diagnosis of PTSD was not clinically supported.  The Veteran reported to the examiner that, after he returned from Desert Storm, his wife said he had changed and that he was moody all the time.  The Veteran reported that he had been counseled at Fort Bragg in 1986 or 1987; however, the examiner cited inconsistencies in the Veteran's account, noting that the Veteran had previously reported only one visit with a military counselor during service.  The examiner determined that the Veteran's reported symptoms do not meet the diagnostic criteria for PTSD, but that the appropriate diagnoses included mood disorder not otherwise specified, rule out cocaine induced mood disorder versus bipolar disorder, cocaine dependence, and marijuana abuse.  The examiner noted the Veteran's reports of ongoing use of cocaine and marijuana, the effects of which can often mimic the symptoms of a primary mood and/or psychotic disorders.  Therefore, the examiner concluded that the most appropriate diagnosis is Mood Disorder NOS.  The examiner opined that the diagnosed disorder was less likely than not (less than 50 percent probability) incurred in or caused by service.  

The Board also acknowledges the April 2002 finding of major depressive disorder with severe decline in function/quality of life secondary to medical problems, including diabetes mellitus.  However, that diagnosis has not been repeated in the more recent evidence, and it appears strongly based on the Veteran's specific description that his health concerns were the cause of his symptoms.  Moreover, the report does not acknowledge the Veteran's long-standing substance abuse history as do the more recent clinical notes and that VA examination report.  Accordingly, the Board attaches greater probative weight to the more recent clinical notes and the opinion of the February 2012 VA examiner, which attributes the Veteran's mood disorder to substance abuse.  

The Board acknowledges that there are findings consistent with a psychosis in this case; however, there is no manifestation of a psychosis to the requisite degree within one year of service separation.  Such a manifestation would require at a minimum, a diagnosis consistent with 38 C.F.R. § 3.384, which does not appear in the record until 2009.  

The Board acknowledges the Veteran's post-service assertions that he was treated in service for psychiatric complaints.  In October 2003, he reported being depressed since 1992.  In February 2004, he reported a history of psychiatric treatment for depression while on active duty.  In April 2006, the Veteran reported that he had seen a psychiatrist in the military as well as after the military.  In June 2006, he reported symptoms of depression since 1987, and that he went to a psychiatrist in service.  However, these accounts directly conflict with his statement at service separation that he had never been treated for mental problems, and that he had no history of, or current, depression or excessive worry, or nervous trouble of any sort.  

In weighing these conflicting statements, the point in time in which the statement was made is important because a recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of human memory.  Thus, the contemporaneous nature of the statement of medical history at discharge is significant.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).

Also significant is the influence of the Veteran's claim for disability benefits.  At the time he made the 1993 account, he was seeking only medical evaluation.  Therefore, it seems likely that he would report events carefully and accurately.  The "medical diagnosis or treatment" exception to the hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  Recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons, see Rucker v. Brown, 10 Vet. App. 67 (1997).  

In contrast to the Veteran's account at service separation, when the Veteran thereafter presented his account, he was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  While the Board must consider all competent lay assertions, in determining the credibility of such assertions, the Board may properly consider the personal interest a claimant has in his or her own case.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

There is no question that the Veteran is competent to relate events as he remembers them.  Thus, his competency is not at issue with regard to recounting whether or not he was treated in service.  Rather, it is the credibility of the Veteran's recent account which the Board finds is lacking.  Simply put, the report of medical history at separation from service is more convincing than the Veteran's later statements made in support of a claim for monetary benefits.  

Regarding the claimed lung disorder, the evidence since service substantiates a current diagnosis of asthma, as well as what appear to be occasional bouts of acute bronchitis in April 2010 and September 2011.  However, there is no diagnosis of chronic bronchitis, and there is no medical opinion that purports to relate the Veteran's current asthma to service.  

The Board understands that the Veteran may have been exposed to environmental pollutants during his service; however, he was never treated for or complained of respiratory problems during his service; he was found to be clinically normal at service separation; and, he specifically denied any history of, or current, shortness of breath, asthma, or pain or pressure in the chest, at service separation.  To the extent he now contends he experienced symptoms in service, this directly conflicts with his contemporaneous assertions, and for the same reasons discussed with respect to his statements regarding mental health treatment, the Board finds his recent assertions to be lacking in credibility.  

The Board acknowledges the Veteran's assertions that he engaged in combat with the enemy during his service in the Persian Gulf.  However, the competent medical evidence establishes that he does not have PTSD, and that his current mental disorders are not related to service.  The combat rule does not assist in establishing a current disability or in relating a current disability to the events of combat.  Regarding the claimed respiratory disorder, the Board has found that the Veteran's assertions of experiencing symptoms in service are in conflict with statements he made contemporaneous to service, and that his current assertions are not credible.  For purposes of the combat rule, "satisfactory" evidence has been interpreted as meaning credible evidence.  Caluza v. Brown, 7 Vet. App. 498, 510 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  Therefore, these assertions are not satisfactory lay or other evidence within the definition of the combat rule.  

For the reasons and bases set out above, the Board concludes that service connection for the claimed respiratory disorder and psychiatric disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in February 2009, January 2010, April 2010, December 2010, May 2011, and January 2012, under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records, including the service treatment records, VA outpatient treatment reports, medical records from the Social Security Administration, and private treatment reports identified by the Veteran.  The RO has also obtained a thorough medical examination regarding the psychiatric and left ear hearing loss claims.  The Veteran has made no specific allegations as to the inadequacy of any examination.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  





The Board acknowledges that the RO has not obtained a medical opinion regarding the claimed respiratory disorder; however, the Board finds that such an opinion is not necessary to resolve these claims.  

The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

While competent medical evidence is not necessary to establish current symptoms or to establish an indication that such symptoms may be associated with service, the Veteran's assertions are fundamentally based on a recent account of symptoms in service which the Board has found to be in direct conflict with more credible statements to the contrary made contemporaneous to service.  Therefore, even to the extent that the Veteran may have been exposed to environmental pollutants during service, there is no credible evidence that such exposure resulted in injury or disease of the lungs in service.  As such, an opinion is not necessary.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  


Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


ORDER

Service connection for diabetes mellitus is granted. 

Service connection for bilateral diabetic retinopathy with history of bilateral cataracts is granted.  

Reopening of service connection for peripheral neuropathy of the bilateral upper and lower extremities is granted.

Service connection for peripheral neuropathy of the bilateral upper and lower extremities is granted. 

Reopening of service connection for right ear hearing loss is denied.  

Service connection for left ear hearing loss is denied.

Service connection for a lung disorder is denied.

Service connection for an acquired psychiatric disorder is denied.  


REMAND

The Veteran's September 2009 Notice of Disagreement included the issue of entitlement to service connection for hypertension, which had not been adjudicated at that time.  In a May 2012 rating decision, the RO denied service connection for hypertension.  In February 2013, the Veteran resubmitted a copy of the September 2009 Notice of Disagreement in an attempt to obtain a Statement of the Case on those issues.  While the Statement of the Case had already been issued in August 2012, the Board finds that the resubmitted Notice of Disagreement listing the issue of entitlement to service connection for hypertension constitutes a timely Notice of Disagreement with the May 2012 denial of that issue.  To date, a Statement of the Case has not been provided to the Veteran specific to the claim of entitlement to service connection for hypertension.  

In a November 2014 rating decision, the RO denied service connection for a disorder manifested by head swelling and tinnitus, as well as a claim of entitlement to TDIU.  In November 2014, the Veteran filed a Notice of Disagreement with that decision.  To date, a Statement of the Case has not been provided to the Veteran.

In a January 2015 rating decision, the RO decreased the rating for hernia residuals under Diagnostic Code 7339 from 20 percent to 0 percent, effective January 14, 2015, and simultaneously assigned a separate rating of 0 percent for the hernia repair surgical scar, effective January 14, 2015.  In April 2015, the Veteran filed a Notice of Disagreement with the effective date and disability rating for the grant of service connection for the surgical scar, and with rating and effective date of the decreased rating for hernia residuals.  To date, a Statement of the Case has not been provided to the Veteran.  

The Board notes that it is unclear what effective date issue is contemplated for the decrease in the rating for hernia residuals from 20 percent to 0 percent; however, as that issue involves a claim for a higher disability rating, and as staged ratings are within the province of VA adjudicators, the Board finds that the issue as characterized encompasses the effective date question should an increased rating be assigned.  

Where a Notice of Disagreement is filed, but a Statement of the Case has not been issued, the Board must remand the claim to the Agency of Original Jurisdiction to direct that a Statement of the Case be issued.  See 38 C.F.R. §19.9(c)(2015); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these issues are REMANDED for the following action:

Send the Veteran a Statement of the Case pertaining to the issues of (1) entitlement to restoration of a 20 percent disability rating for hernia repair residuals, to include whether a higher rating is warranted for any period; (2) entitlement to a disability rating in excess of 0 percent for a surgical scar associated with the hernia repair; (3) entitlement to an effective date earlier than January 14, 2015, for the grant of service connection for a surgical scar; (4) entitlement to service connection for a disorder manifested by head swelling; (5) entitlement to service connection for tinnitus; (6) entitlement to service connection for hypertension; and (7) entitlement to TDIU, and in connection therewith, provide the Veteran with appropriate notice of his appellate rights. 

To vest the Board with jurisdiction over these issues, a timely Substantive Appeal (completed and signed VA Form 9 or equivalent) must be filed after receiving the Statement of the Case.  See 38 C.F.R. § 20.202 (2015).  

If, and only if, the Veteran perfects the appeal to any issues, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These issues must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
  


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


